DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed December 3, 2021 is acknowledged and has been entered.  Claims 1-10, 12-14, 16-20, 22-25, 27-36, 38, 40-44, 48, 51, 54, 55, and 62-115 have been canceled.    Claims 11, 15, 21, 26, 45, 49, 57-61, and 116 have been amended.   Claims 11, 15, 21, 26, 37, 39, 45-47, 49,     50, 52, 53, 56-61, and 116-118 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 11, 15, 21, 26, 37, 39, 45-47, 49, 50, 52, 53, 56-61, 116-118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 
The instant claims, for example, are directed to a method for treating a pancreatic cancer or pancreatic tumor in a subject in need thereof, said method comprising administering to the subject an effective amount of one or more probiotic and/or prebiotic compositions, wherein said composition(s) stimulate growth and/or activity of one or more strains of bacteria from Akkermansia muciniphila in the gastrointestinal (GI) microbiota of the subject.
The specification does not enable a method of administering Akkermansia muciniphila to subject to treat pancreatic cancer.    It is not exactly what is being administering in the subjects.   Are prebiotics and/or probiotics being administered or is it Akkermansia muciniphila that is being administered to a subject to treat pancreatic cancer or PDA or pancreatic tumor.   The claims recite numerous other bacterial strains, see claims 21, 37 and 116.   Further, what is in these prebiotic and/or probiotics?  
Routy et al (Nature Reviews.Clinical Oncology,  June 2018, 15:382-396)  “Abstract | Discoveries made in the past 5 years indicate that the composition of the intestinal microbiota has a major influence on the effectiveness of anticancer immunosurveillance and thereby contributes to the therapeutic activity of immune-checkpoint inhibitors that target cytotoxic T lymphocyte protein 4 (CTLA-4) or the programmed cell death protein 1 (PD-1)–programmed cell death 1 ligand 1 (PD-L1) axis, as well as the activity of immunogenic chemotherapies. Herein, we highlight some of Akkermansia muciniphila, Bacteroides fragilis, Bifidobacterium spp. and Faecalibacterium spp., that have been associated with favourable anticancer immune responses in both preclinical tumour models and patients with cancer. Importantly, these bacteria also seem to have a positive influence on general health, thus reducing the incidence of metabolic disorders and a wide range of chronic inflammatory pathologies. We surmise that a diverse and propitious microbial ecosystem favours organismal homeostasis, particularly at the level of the cancer–immune dialogue.”   “A. muciniphila is a Gram-negative, strictly anaerobic commensal bacterium from the phylum Verrucomicrobia and is typically closely associated with the protective mucous lining of the human intestine where it catabolizes mucus to use as a source of carbon and nitrogen. Specifically, this bacterium efficiently converts the most abundant sugar components of mucus, including N-acetylgalactosamine and N-acetylglucosamine, into the major end products propionate and acetate, two short-chain fatty acids (SCFAs) commonly found in the gut.  Indeed, A. muciniphila seems to be particularly well suited to inhabit the mucosal oxic–anoxic interface between the well-oxygenated intestinal epithelium and the anoxic gut lumen.”  (p. 383; see also Table 1)
Routy et al states “Nonetheless, the precise mechanisms of A. muciniphila-mediated anticancer immunosurveillance remain to be determined. Notably, the anticancer responses associated with A. muciniphila are difficult to reconcile with the fact that this bacterium stimulates the production of SCFAs, given that acetate produced by the microbiota can serve as an energy source for cancer cells and that lactate mediates acidification-dependent immunosuppressive effects in the tumour microenvironment (TME). A large body of literature supports the A. muciniphila not only has mucolytic activity, which would imply consumption of mucus, but also promotes mucus production. Thus, A. muciniphila might increase the barrier function of the epithelial layer and counteract the absorbance of bacterial products, such as lipopolysaccharide (LPS), by the gut epithelium, thereby avoiding ‘metabolic endotoxaemia’ — which is characterized by the presence of LPS in the bloodstream, usually in association with a high-fat diet (HFD), metabolic syndrome, diabetes, obesity, or a variety of other chronic pathological states. Indeed, disease associations are suggestive of protective roles for A. muciniphila against many of these conditions (Supplementary Table 1)”  (p. 385)  “At present, the exact mechanisms that account for the varied effects of A. muciniphila on the intestinal, inflammatory, and immune systems are difficult to envisage; perhaps several distinct mechanisms converge to mediate such a broad spectrum of activities. Whether heat inactivation of A. muciniphila abolishes the effects of this bacterium is currently being addressed in a clinical trial (NCT02637115) in which the potential benefits of preparations comprising either live or dead A. muciniphila are being compared in patients with metabolic syndrome.”  (p. 385; see also p. 386-387)   “Mounting evidence indicates that the microbiota composition directly influences patients’ responses to anticancer immunotherapies and might become a novel biomarker of response. Indeed, three independent groups have demonstrated great levels of microbiota diversity and the presence of certain immune-potentiating bacteria, such as A. muciniphila, F. prausnitzii, Bifidobacterium spp., and B. fragilis, in responders compared with nonresponders to ICB therapy. Interestingly, these bacteria have been linked with general good health, and in several ongoing clinical trials, they are being orally administered to 
The state of the art is not clear on the exact function or therapy for A. muciniphila.  The instant specification has not enable the claimed invention and would require undue experimentation to practice the claimed invention in view of the state of the art and clear direction in the instant specification to practice the claimed invention.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.           

5.	No claims are allowed.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and m  anage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact 

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645